Exhibit 10.1

KILROY REALTY CORPORATION

2007 DEFERRED COMPENSATION PLAN

As Adopted

Effective June 29, 2007



--------------------------------------------------------------------------------

KILROY REALTY CORPORATION

2007 DEFERRED COMPENSATION PLAN

WHEREAS, Kilroy Realty Corporation (the “Company”) desires to establish an
unfunded deferred compensation plan, effective as of June 29, 2007 (the
“Effective Date”), which provides supplemental retirement income benefits for a
select group of highly compensated management employees and directors through
(i) deferrals of Salary, Bonuses and Director Fees, (ii) Company Mandatory
Contributions, and (iii) Company Discretionary Contributions.

NOW, THEREFORE, the Company hereby adopts and establishes this Kilroy Realty
Corporation 2007 Deferred Compensation Plan, the terms of which are hereinafter
set forth.

ARTICLE I

TITLE AND DEFINITIONS

 

1.1 Title. The name of this plan is the “Kilroy Realty Corporation 2007 Deferred
Compensation Plan.”

 

1.2 Definitions. Whenever the following capitalized words are used in this Plan,
they shall have the meanings specified below.

 

  a) “Account” shall have the meaning provided in Section 4.1 hereof.

 

  b) “Account Value” shall have the meaning provided in Section 4.3 hereof.

 

  c) “Beneficiary” means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
in accordance with procedures established by the Committee to receive the
benefits specified hereunder in the event of the Participant’s death. No
beneficiary designation shall become effective until it is filed with the
Committee. If there is no Beneficiary designation in effect for a Participant,
or if there is no surviving designated Beneficiary, then the benefits specified
hereunder shall be distributed in accordance with the applicable laws of descent
and distribution.

 

  d) “Board” means the Board of Directors of the Company.

 

  e) “Bonus” means any cash incentive which is awarded by the Company in its
discretion to a Participant as remuneration in addition to the Participant’s
Salary or Director Fees, as applicable.

 

  f) “Change of Control” means and includes each of the following, except that
no transaction or series of transactions shall constitute a Change of Control
for purposes of this Plan unless such transaction(s) constitute a “change in
control event” within the meaning of Section 409A:

 

  (i)

A transaction or series of transactions (other than an offering of the Company’s
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, the
Partnership, any of their respective Subsidiaries, an employee benefit plan
maintained by the

 

2



--------------------------------------------------------------------------------

 

Company, the Partnership or any of their respective Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company and immediately after such
acquisition possesses more than 50% of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition; or 

 

  (ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in
Section 1.2(f)(i) hereof or Section 1.2(f)(iii) hereof) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the entity that, as a result of
the transaction, controls, directly or indirectly, the Company or owns, directly
or indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such entinty, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

  (B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.2(e)(iii)(B) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

 

  g) “Claimant” shall have the meaning set forth in Section 7.6(a) hereof.

 

  h) “Code” means the Internal Revenue Code of 1986, as amended.

 

  i) “Committee” shall have the meaning set forth in Section 7.1 hereof.

 

  j) “Company” means Kilroy Realty Corporation, a Maryland corporation, and its
successors or assigns.

 

3



--------------------------------------------------------------------------------

  k) “Company Account Plan” means any “account balance” nonqualified deferred
compensation plan (within the meaning of Section 409A) maintained by the Company
or any entity constituting a single employer with the Company within the meaning
of Code Section 414(b) or (c).

 

  l) “Company Mandatory Contribution” shall have the meaning set forth in
Section 3.2(a) hereof.

 

  m) “Compensation” shall include each of Salary, Director Fees and Bonus.

 

  n) “Director” means any member of the Board.

 

  o) “Director Fee” means cash compensation paid to any Director in respect of
services provided to the Company by the Director in his or her capacity as such,
but excluding any Bonus paid to such Director.

 

  p) “Discretionary Contribution” shall have the meaning provided in
Section 3.2(b) hereof.

 

  q) “Disability” means a “disability” within the meaning of Section 409A.

 

  r) “Effective Date” means June 29, 2007.

 

  s) “Election” means any Initial Deferral Election or any Subsequent Plan-Year
Deferral Election.

 

  t) “Election Form” shall have the meaning provided in Section 3.1(d) below.

 

  u) “Eligible Service Provider” means each Employee or Director who is
(i) employed by the Company, the Partnership or any Subsidiary, or serves on the
Company’s Board, as applicable, and (ii) a member of a select group of
management or highly compensated employees of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and any regulations
promulgated thereunder.

 

  v) “Employee” means each officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company, the Partnership or any
Subsidiary who serves any such entity at the Senior Vice President level or
higher.

 

  w) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  x) “In-Service Distribution” means a distribution or distributions of deferred
Compensation, together with any gains or losses credited thereto (but excluding
any Company Mandatory Contributions and any gains or losses credited thereto),
made or, in the case of installment distributions, beginning, in either case,
pursuant to an Election to receive such distribution(s) on a specified date
prior to any of (i) a Change of Control, or (ii) the Participant’s Separation
from Service, Retirement, death or Disability.

 

  y) “Initial Deferral Election” means a Participant’s valid election, made on
an Election Form, with respect to (i) the deferral of Salary, Director Fees
and/or Bonus, as applicable, under the Plan, and/or (ii) the time and form of
distribution of Company Mandatory Contributions, in any case, submitted to the
Committee (or its designee) during such Participant’s Initial Election Period.

 

  z)

“Initial Election Period” means, for each Eligible Service Provider, (i) if the
Employee or Director is an Eligible Service Provider or a Director as of the
Effective Date, the period ending June 30, 2007, or (ii) if the Employee or
Director is not an Eligible Service Provider as of the

 

4



--------------------------------------------------------------------------------

 

Effective Date, the period ending thirty days after the date he or she is
designated by the Committee, in its sole discretion, as eligible to participate
in any Company Account Plan. For purposes of this Plan, (A) if an Employee or
Director who is not an Eligible Service Provider on the Effective Date first
becomes eligible to participate in any Company Account Plan, such Eligible
Service Provider’s thirty-day Initial Election Period shall commence on the
first date of eligibility under such other plan, and (ii) if such Eligible
Service Provider cannot or otherwise does not make an Initial Deferral Election
under this Plan by filing a valid Election Form with the Committee prior to the
expiration of such thirty-day period, then such Eligible Service Provider shall
only be permitted to make deferral elections under this Plan during Subsequent
Election Periods. For the avoidance of doubt, Election Forms filed during an
Initial Election Period (X) with respect to any Company Mandatory Contribution,
Salary, Director Fees or Bonus that does not constitute Performance-Based
Compensation, on or after the first day of the calendar year in which such
amounts are earned, and (Y) with respect to any Bonus that constitutes
Performance-Based Compensation, after the last date that is at least six months
prior to the end of the performance period in which such amounts are earned
(June 30 for any calendar-year performance period), in each case, shall only
apply to amounts earned after the date that such Election takes effect.

 

  aa) “Investment Alternative” means an investment alternative selected by the
Committee pursuant to Section 3.3(d) hereof.

 

  bb) “Participant” means any Eligible Service Provider who makes a valid
Election in accordance with Section 3.1 hereof, including any Eligible Service
Provider who elects not to defer any Compensation but makes a valid Election
only with respect to the time and form of payment of Company Mandatory
Contributions.

 

  cc) “Partnership” means Kilroy Realty, L.P.

 

  dd) “Performance-Based Compensation” shall mean “performance-based
compensation” within the meaning of Section 409A.

 

  ee) “Plan” shall mean the Kilroy Realty Corporation 2007 Deferred Compensation
Plan set forth herein, as may be amended from time to time.

 

  ff) “Plan Year” means the calendar year provided, however, that, except with
respect to Performance-Based Compensation earned during 2007, the first Plan
Year shall be a short year beginning on July 1, 2007 and ending on December 31,
2007.

 

  gg) “Reallocation Form” means a form (which may be in paper or electronic
format) prescribed by the Committee and made available to Participants that
Participants may use to reallocate their Accounts amongst available Investment
Alternatives and/or to specify the allocation of future deferrals amongst
available Investment Alternatives.

 

  hh) “Retirement” shall mean a Participant’s “separation from service” from the
Company (within the meaning of Section 409A) by reason of the Participant’s
retirement following at least ten years of employment or service as a Director
with the Company, the Partnership or a Subsidiary, in any case, after the
Participant attains fifty-five years of age.

 

  ii) “Salary” means an Employee Participant’s gross base salary paid by the
Company.

 

  jj) “Section 409A” shall have the meaning provided in Section 8.2 below.

 

5



--------------------------------------------------------------------------------

  kk) “Separation from Service” means a “separation from service” from the
Company within the meaning of Section 409A, but shall not include any
Retirement.

 

  ll) “Specified Employee” shall mean any Participant who is, or was at any time
during the twelve-month period ending on the Company’s “specified employee
identification date,” a “specified employee” of the Company (each within the
meaning of Section 409A).

 

  mm) “Specified Employee Payment Date” shall have the meaning provided in
Section 6.2 below.

 

  nn) “Subaccount” shall mean any subaccount of an Account described in
Section 4.1 below.

 

 

oo)

“Subsequent Election Period” means one or more periods after an Eligible Service
Provider’s Initial Election Period during which such Eligible Service Provider
may make a Subsequent Plan-Year Deferral Election, which period(s) shall begin
on a date specified by the Committee and shall end no later than
(A) December 15th of the year preceding the year in which any Company Mandatory
Contribution, Salary, Director Fee or Bonus that does not constitute
Performance-Based Compensation subject to such election is earned, as
applicable, and, (B) the date that is at least six months before the end of the
applicable performance period in which any Bonus that constitutes
Performance-Based Compensation subject to such election is earned (June 30th for
any calendar-year performance period).

 

  pp) “Subsequent Plan-Year Deferral Election” means a Participant’s valid
election, made on an Election Form, with respect to (i) the deferral of Salary,
Director Fees and/or Bonus, as applicable, under the Plan, and/or (ii) the time
and form of distribution of Company Mandatory Contributions, in any case,
submitted to the Committee (or its designee) during any Subsequent Election
Period.

 

  qq) “Subsidiary” means a corporation, association or other business entity of
which 50% or more of the total combined voting power of all classes of capital
stock is owned, directly or indirectly, by the Company or the Partnership,
including (i) any such Subsidiary owned by one or more Company or Partnership
Subsidiaries or by the Company or the Partnership together with one or more
Company or Partnership Subsidiaries, (ii) any partnership or limited liability
company of which 50% or more of the capital and profits interests are owned,
directly or indirectly, by the Company, the Partnership or by one or more
Company or Partnership Subsidiaries or by the Company or the Partnership
together with one or more Company or Partnership Subsidiaries, and (iii) any
other entity not described in clauses (i) or (ii) above of which 50% or more of
the ownership and the power, pursuant to a written contract or agreement, to
direct the policies and management or the financial and the other affairs
thereof, are owned or controlled by the Company, the Partnership, one or more
other Company or Partnership Subsidiaries or the Company or the Partnership
together with one or more Company or Partnership Subsidiaries.

 

  rr) “Trust” shall mean a “rabbi trust” satisfying the model trust conditions
described in Treas. Rev. Proc 92-64 and any subsequent Internal Revenue Service
guidance affecting the validity of such ruling.

 

  ss) “Unforeseeable Emergency” shall mean an “unforeseeable emergency” within
the meaning of Section 409A.

 

6



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility. Employees and Directors shall be eligible to participate in the
Plan as of the date on which any such individual is designated as an Eligible
Service Provider by the Committee, subject to the terms and conditions of the
Plan, including without limitation, restrictions as to the timing of Initial
Deferral Elections. If a Participant receives a distribution of any portion of
such Participant’s Account pursuant to Section 6.1(f) hereof, such Participant
shall cease to be an Eligible Service Provider for purposes of making deferrals
and eligibility for Company Mandatory Contributions following such distribution
unless and until re-designated by the Committee as an Eligible Service Provider.

 

2.2 Participation. An Eligible Service Provider shall become a Participant in
the Plan by submitting a valid Election to the Committee in accordance with
Section 3.1 hereof.

ARTICLE III

DEFERRAL ELECTIONS; COMPANY CONTRIBUTIONS; INVESTMENT ELECTIONS

 

3.1 Elections to Defer Salary, Director Fees and/or Bonus.

 

  a) Initial Deferral Election. Each Eligible Service Provider shall be
permitted to make an Initial Deferral Election during the Initial Election
Period applicable to such Eligible Service Provider by submitting to the
Committee (or its designee) an Election Form on or prior to the last day of such
Eligible Service Provider’s Initial Election Period. If an Employee’s or
Director’s Initial Election Period expires prior to the time at which such
Employee or Director becomes an Eligible Service Provider under this Plan
(whether due to prior eligibility under a Company Account Plan or otherwise),
then such Employee or Director shall not be permitted to defer any Compensation
or make an Election with respect to any Company Mandatory Contributions under
this Plan until the first Subsequent Election Period occurring on or after the
date on which such Employee or Director becomes an Eligible Service Provider
under this Plan (including any such Subsequent Election Period that coincides
with the period which would have constituted such Eligible Service Provider’s
Initial Deferral Period under this Plan, but for such individual’s prior
eligibility under a Company Account Plan). A Participant’s Initial Deferral
Election shall remain in effect with respect to subsequent Plan-Year
Compensation and Company Mandatory Contributions, unless revoked in a writing
submitted to the Committee (or its designee) by the Participant or superseded by
a Subsequent Plan-Year Deferral Election made in accordance with Section 3.1(b)
hereof, in either case, prior to such time as deferral elections become
irrevocable with respect to Compensation or Company Mandatory Contributions
earned in any such subsequent Plan Year.

 

  b)

Subsequent Plan-Year Deferral Elections. Each Eligible Service Provider shall be
permitted to make a Subsequent Plan-Year Deferral Election in any Subsequent
Election Period during which such individual remains an Eligible Service
Provider by submitting to the Committee (or its designee) an Election Form on or
prior to the last day of the applicable Subsequent Election Period. Elections
contained in a Subsequent Plan-Year Deferral Election shall apply only to
Compensation and/or Company Mandatory Contributions earned after the Plan Year
in which such Subsequent Plan-Year Deferral Elections are made (or, with respect
to Bonuses that constitute Performance-Based Compensation, during the Plan Year
in which such Subsequent Plan-Year Deferral Elections are made, provided that
such Elections are made more than six months prior to the end of the applicable
performance period) and shall, in no event, modify the

 

7



--------------------------------------------------------------------------------

 

terms or conditions of deferrals or the time or form of distributions subject to
prior Elections that have previously become irrevocable. If an Eligible Service
Provider’s Initial Election Period occurs, in part or in whole, during any
period which would constitute a Subsequent Election Period for such Eligible
Service Provider had it occurred after such Eligible Service Provider’s Initial
Election Period, then such Eligible Service Provider shall, as determined in the
sole discretion of the Committee, be permitted to make either (i) a single
Election with respect to amounts covered by both the Initial and Subsequent
Plan-Year Deferral Elections, or (ii) separate Initial and Subsequent Plan-Year
Deferral Elections with respect to amounts deferrable and/or distributable under
each such Election, in either case, by timely submitting the appropriate
Election Form(s) to the Committee (or its designee).

 

  c) Re-Deferral Elections. Participants may re-defer amounts previously
deferred under an Initial or Subsequent Plan-Year Deferral Election up to one
time per Plan Year by completing and submitting to the Committee a new Election
Form in accordance with any rules or policies issued by the Committee with
regard to such re-deferrals, provided, however, that (i) such re-deferral
elections may only be made prior to such time as a Participant ceases to be an
Employee or Director, as applicable, (ii) any such re-deferral must be made at
least one year prior to the first date on which any amounts subject to the
re-deferral Election would otherwise be paid, absent such re-deferral,
(iii) such re-deferral election shall not take effect until at least 12 months
after the date on which the re-deferral election is made, (iv) the payment with
respect to which such re-deferral election is made must be deferred for an
additional period of not less than five years from the date such payment would
otherwise have been paid, and (v) any such re-deferral must be timely submitted
to the Committee (or its designee) on a form (which may be in paper or
electronic format) prescribed by the Committee.

 

  d) Election Forms. Participants shall effectuate Elections (and any
re-deferral Elections) by completing and submitting to the Committee (or its
designee) a deferral election form (which may be in paper or electronic format)
prescribed by the Committee (such form, an “Election Form”) in which
Participants specify, at a minimum:

 

  (i) subject to Section 3.1(f) hereof, the levels and types of Compensation to
be deferred under the Election;

 

  (ii) to the extent that the Participant elects to receive In-Service
Distributions, subject to Article VI below, the specified time, if any, at which
In-Service Distributions shall be made (if lump-sum) or begin (if installments),
which (A) shall be no earlier than two years after the start of the Plan Year in
which the underlying Compensation is earned, and (B) in the case of
installments, shall be comprised of no more than five annual installments,
provided, however, that In-Service Distributions shall be paid in the form of a
lump sum if the portion of the Account (or applicable Subaccount) balance
(including any investment gains or losses credited thereto) subject to such
In-Service Distribution Election is less than $25,000 at the time of the
scheduled commencement of the In-Service Distributions;

 

  (iii) to the extent that the Participant elects to receive distributions in
the event of his or her Retirement, subject to Article VI below, the form of
payment applicable to distributions payable following the Participant’s
Retirement, if any, which may be either lump-sum or up to fifteen annual
installments and which Election shall apply to the distribution upon Retirement,
if any, of all Company Mandatory Contributions earned in the Plan Year(s) to
which such Election applies;

 

8



--------------------------------------------------------------------------------

  (iv) subject to Article VI below, whether or not the Participant’s entire
Account balance (including any amounts subject to any Subsequent Plan-Year
Deferral Elections) and any gains or losses credited to such Account will be
distributed in connection with a Change of Control, provided, however, that
(A) any distribution pursuant to this Section 3.1(d)(iv) shall be in the form of
a lump sum, and (B) for the avoidance of doubt, each Participant’s initial
Election to receive or not to receive a Change-of-Control distribution shall
govern such Participant’s entire Account and shall be irrevocable for the
duration of such Participant’s participation in the Plan; and

 

  (v) subject to Section 3.3 hereof, the allocation of deferred Compensation and
any Company Mandatory Contributions and/or earnings on either of the foregoing
amongst available Investment Alternatives, each in accordance with the terms of
the Plan.

 

  e) Priority of Distributions. Of the distribution events specified by a
Participant in an applicable Election Form, the first such distribution event to
occur shall govern the distributions of the amounts subject to such Election and
distributable on such distribution event, with the following exceptions:

 

  (i) if a Change of Control occurs after the commencement of installments
payments pursuant to either an Election to receive In-Service Distributions or
an Election to receive distributions in the event of Retirement and the
Participant has elected to receive a distribution upon a Change of Control, the
Participant’s entire Account balance and any gains or losses credited to such
Account shall be distributed in a lump sum upon such Change of Control in
accordance with the distribution provisions contained in Section 6.1(e) hereof;

 

  (ii) if a Participant dies or experiences a Disability at any time (including
without limitation, after the commencement of installment payments), the
distribution provisions contained in Section 6.1(d) hereof shall control
distributions of such Participant’s Account without regard to any applicable
Elections;

 

  (iii) Company Mandatory Contributions may only be distributed upon a
Separation from Service, a Change of Control (if so elected) or a Retirement
and, if upon a Retirement, shall be subject to the Retirement distribution
provisions contained in the applicable Election Form (and further subject to any
applicable provisions of this Section 3.1(e) by virtue of being linked to the
Retirement distribution schedule); and

 

  (iv) If a Participant experiences a Separation from Service (other than due to
death, Disability or Retirement) prior to the completion of In-Service
Distribution installment payments which have commenced prior to any such
Separation from Service, amounts subject to such In-Service Distribution
Election shall cease to be paid in installments and shall instead be distributed
in accordance with Section 6.1(c) hereof.

 

  f)

Deferral Amounts. Elections to defer receipt of any of Salary, Director Fees
and/or Bonuses must defer a minimum of 5% of the gross amount of any such type
of Compensation that is earned during the Plan Year (or, if less, that is earned
during the portion of the Plan Year to which the Election applies). Participants
may not defer more than 70% of their applicable Salaries, but may defer up to
100% of any Bonuses or Director Fees earned. Participants may, but are not
required to, defer either or both of (i) Salary or Director Fees (as
applicable), and/or (ii) Bonuses. Company Mandatory Contributions will be
automatically made under the Plan for all Participants who have submitted a
valid Election Form governing the distribution of such Company

 

9



--------------------------------------------------------------------------------

 

Mandatory Contributions (subject to Article VI below). Compensation deferred by
Participants under the Plan may only be deferred in increments of whole integral
percentage points. For the avoidance of doubt, Eligible Service Providers are
not required to defer any Compensation under the Plan, and do so solely at their
own election.

 

  g) Deferrals Irrevocable. Any Election that has not been revoked in a writing
submitted to the Committee on or prior to the last day of the applicable Initial
or Subsequent Election Period, as applicable, shall be irrevocable with respect
to all Compensation and/or Company Mandatory Contributions deferred or
distributable under such Election (i) in the calendar year that such Election is
made in the case of (A) any Initial Deferral Election and (B) any Subsequent
Plan-Year Deferral Election applicable to a Bonus that constitutes
Performance-Based Compensation earned in the year that such Election is made,
and (ii) in the calendar year immediately following the year in which such
Election is made in the case of any Subsequent Plan-Year Deferral Election
applicable to Company Mandatory Contributions, Salary, Director Fees or any
Bonus that does not constitute Performance-Based Compensation, provided,
however, that any Initial Deferral Election which also serves as a Subsequent
Plan-Year Deferral Election shall become irrevocable with respect to Company
Mandatory Contributions, Salary, Director Fees and Bonuses earned during the
immediately subsequent Plan Year at the end of the applicable Subsequent
Election Period. If an Eligible Service Provider fails to make a timely Election
for any reason, then the Eligible Service Provider shall not be permitted to
defer any Compensation or make an Election with respect to the time and form of
distribution of Company Mandatory Contributions under the Plan until the next
Subsequent Election Period (unless a prior Election remains in effect with
respect to such Participant’s Compensation or Company Mandatory Contributions,
in which case such prior Election shall control).

 

  h) Deferral Effectiveness; Termination. Elections covering Company Mandatory
Contributions, Salary, Director Fees and/or Bonus compensation that does not
constitute Performance-Based Compensation shall be effective with respect to
amounts earned during the first pay period beginning after the end of the
Initial or Subsequent Election Period in which such Elections are made. Any
existing Election that is not either revoked in a writing submitted to the
Committee (or its designee) or superseded by a Subsequent Plan-Year Deferral
Election, in either case, on or prior to the last day of any Subsequent Election
Period, shall be irrevocable with respect to amounts earned during the deferral
period covered by such Subsequent Election Period.

 

3.2 Company Contributions.

 

  a) Company Mandatory Contributions. In respect of each calendar month
(i) through the end of which a Participant who is an Employee remains in the
service of the Company, the Partnership or a Subsidiary, and (ii) during which
such Employee Participant has a valid Election in effect with respect to Company
Mandatory Contributions, the Company shall contribute to such Employee
Participant’s Account an amount equal to ten percent (10 %) of such Employee
Participant’s gross Salary actually earned by such Employee Participant in such
calendar month, without regard to the amount of Compensation, if any, that such
Employee Participant has elected to defer under the Plan for such calendar month
(the “Company Mandatory Contributions”). For the avoidance of doubt, Director
Participants who are not also Employees shall not be eligible to receive any
Company Mandatory Contributions.

 

  b)

Company Discretionary Contributions. The Company may, in the sole discretion of
the Board, make additional contributions to Participant Accounts based on the
performance of the Participant, the performance of the Company (or any unit
thereof) or any other metric deemed appropriate by the Board. If the Company
elects to make any contributions to one or more

 

10



--------------------------------------------------------------------------------

 

Participant accounts pursuant to this Section 3.2(b), such contributions (the
“Discretionary Contributions”) shall be subject to such terms and conditions,
including without limitation any vesting conditions, as shall be determined by
the Board. Terms and conditions applicable to any Discretionary Contributions
may, in the sole discretion of the Board, be contained in a separate award
agreement between the Company and the Participant receiving such Discretionary
Contributions.

 

3.3 Investment Elections.

 

  a) Initial Allocation. Each Participant shall designate in the first Election
Form filed with the Committee (or its designee) by such Participant, the initial
allocation of such Participant’s deferred Compensation, any Company Mandatory
Contributions and any earnings on either of the foregoing amongst the Investment
Alternatives available under the Plan, which allocation shall be designated in
increments of whole integral percentage points. Allocations applicable to
Participants’ deferred Compensation may differ from allocations applicable to
Participants’ Company Mandatory Contributions. In addition, as determined by the
Committee in its sole discretion, Participant allocation elections may either be
individualized by Subaccount (if any) or may apply generally to all Subaccounts
(if any) comprising a Participant’s Account. Procedures for allocating
Discretionary Contributions amongst Investment Alternatives will be determined
by the Committee if and when the Committee elects to make any such Discretionary
Contributions. If a Participant fails to elect Investment Alternatives under
this Section 3.3(a) with respect to some or all of such Participant’s Account
balance or fails to elect a new Investment Alternative following the elimination
of an Investment Alternative in which any portion of such Participant’s Account
is notionally invested (as provided under Section 3.3(d) below), such
Participant shall be deemed to have elected a notional investment in a
money-market or similar account selected by the Committee with respect to such
amounts.

 

  b) Subsequent Plan-Year Deferral Elections. Each Participant who makes a
Subsequent Plan-Year Deferral Election (following any prior Election) may elect
to allocate Compensation, any Company Mandatory Contributions and any earnings
on either of the foregoing arising under such Subsequent Plan-Year Deferral
Election in the same manner or differently from allocations designated in the
preceding Election Form, as indicated by the Participant in the Election Form
applicable to such Subsequent Plan-Year Deferral Election.

 

  c) Reallocation. Each Participant may reallocate such Participant’s Account
balance (including any earnings thereon) in whole integral percentage points
amongst the available Investment Alternatives, as often as daily, by submitting
a form (which may be in paper or electronic format) prescribed by the Committee
to the Committee (or its designee) indicating the extent to which such
reallocation applies to (i) any existing Account balances, and (ii) any future
Compensation deferrals, Company Mandatory Contributions and earnings on any of
the foregoing. Account reallocations made in accordance with this Section 3.3(c)
shall take effect on the first business day following the business day on which
a valid reallocation form is received by the Committee (or its designee), unless
received by the Committee after 1:00 p.m. (pst), in which case such
reallocations shall take effect on the second business day following the
business day on which a valid reallocation form is received by the Committee (or
its designee).

 

  d)

Investment Alternatives. The Investment Alternatives amongst which Participants
shall be eligible to allocate and reallocate their Account balances, future
deferrals, Company Mandatory Contributions and earnings on any of the foregoing
shall be selected by the Committee. The initial Investment Alternatives are
attached to this Plan as Schedule A hereto. The Committee may from time to time
change the available Investment Alternatives, either by eliminating

 

11



--------------------------------------------------------------------------------

 

existing Investment Alternatives, adding new Investment Alternatives, or both,
provided, however, that no such change of available Investment Alternatives
shall be made with retroactive effect. The Committee shall communicate any such
changes in available Investment Alternatives to Participants as soon as
reasonably practicable once known to the Committee.

 

  e) Notional Investments. Allocation of Participants’ Accounts amongst the
Investment Alternatives shall be for purposes of tracking notional gains and
losses on such amounts and shall create no obligation on the part of the
Company, any Trust (or trustee thereof) or any other party to make any actual
investments in such Investment Alternatives, whether in accordance with
Participant allocations or otherwise. The Company or the Trust (if any) may,
however, in its sole discretion, invest as it deems appropriate in one or more
of the Investment Alternatives.

ARTICLE IV

ACCOUNTS

 

4.1. Accounts. The Committee shall establish and maintain a hypothetical
bookkeeping account for each Participant for purposes of reflecting Compensation
deferred by such Participant, Company Mandatory Contributions and Discretionary
Contributions (if any) payable to such Participant and any notional gains or
losses on any of the foregoing generated by the Investment Alternatives in which
such bookkeeping account is notionally invested, as provided herein. The
Committee may, in its sole discretion, create one or more Subaccounts under any
Participant Account to reflect amounts which may be subject to different
distribution schedules or otherwise as necessary or convenient to the
administration of the Plan (such hypothetical accounts, together with any
Subaccounts thereunder, the “Accounts”). Except as expressly provided in
Section 6.3 hereof (with regard to the Trust), neither the Plan nor any of the
Accounts established hereunder shall hold any actual investments, funds or
assets or shall give any Participant or Beneficiary any right, interest or claim
in any particular asset of the Company or any Trust, other than that of a
general, unsecured creditor.

 

4.2 Crediting of Accounts. Each Participant’s Account shall be credited as
follows:

 

  a) Compensation Deferrals. All Compensation properly deferred by Participants
shall be credited to the Participants’ respective Accounts no later than the
third business day following the date on which such deferred Compensation would
otherwise have been paid to the deferring Participant.

 

  b) Company Mandatory Contributions. All Company Mandatory Contributions shall
be credited to the applicable Employee Participant’s Account no later than
fifteen days after the end of the month in which such Company Mandatory
Contributions were earned.

 

  c) Discretionary Contributions. Discretionary Contributions (if any) shall be
credited to the Participants’ respective Accounts at such time or times as are
determined by the Board in connection with the Board’s decision to make such
Discretionary Contributions.

 

4.3 Account Valuation; Statements. The Participants’ Accounts shall be valued
periodically, but no less often than monthly, taking into account any increase
or decrease in the value of the Investment Alternatives in which such Accounts
are notionally invested (the “Account Value”). No less frequently than
quarterly, statements of such Account valuations shall be made available to
Participants either electronically or in a paper format under procedures
established by the Committee (or its designee).

 

12



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

5.1 Compensation; Company Mandatory Contributions; Earnings. All Compensation
deferred by Participants under this Plan, all Company Mandatory Contributions
and any notional gains on each of the foregoing, shall be fully vested at all
times, except that all such amounts shall be subject to reduction resulting from
notional losses generated by Investment Alternatives in which such amounts are
notionally invested in accordance with Participant Elections.

 

5.2 Discretionary Contributions. If the Company elects to make any Discretionary
Contributions to one or more Participant Accounts pursuant to this Plan, the
vesting terms of such Discretionary Contributions shall be determined by the
Board and communicated to the affected Participant(s) at the time at which, or
as soon as practicable after, such Discretionary Contributions are made.

ARTICLE VI

DISTRIBUTIONS

 

6.1. Distribution of Benefits. This Section 6.1 shall be applied in a manner
consistent with the provisions of Section 3.1(e) hereof.

 

  a) In-Service Distributions.

 

  (i) Lump-Sum In-Service Distributions. If a Participant designates a lump-sum
In-Service Distribution on a date specified in accordance with
Section 3.1(d)(ii) hereof with respect to all or any portion of such
Participant’s Account (or Subaccounts), that portion of the Participant’s
Account (or Subaccounts) so designated shall, subject to Sections 6.1(c),
6.1(d), 6.1(e), 6.1(f) and 6.2 hereof, be paid to the Participant in January of
the specified year based on the Account (or Subaccount(s)) Value as of the most
recent date prior to such In-Service Distribution on which such Account (or
Subaccount(s)) Value was determined in accordance with Section 4.3 hereof.

 

  (ii) Installment In-Service Distributions. If a Participant designates
installment In-Service Distributions to begin on a date specified in accordance
with Section 3.1(d)(ii) hereof with respect to all or any portion of such
Participant’s Account (or Subaccounts), payment of that portion of the
Participant’s Account (or Subaccounts) so designated shall, subject to Sections
6.1(c), 6.1(d), 6.1(e), 6.1(f) and 6.2 hereof, begin in January of the specified
year and shall continue to be paid in January of each succeeding year until
fully paid in accordance with such Election (not to exceed a total of five
payments). On each such distribution date, the Participant shall receive a
portion of the Account (or Subaccount) Value allocable to such designation
multiplied by a fraction, the numerator of which equals one and the denominator
of which equals the number of installment payments remaining, including the
payment subject to such calculation. Each such installment payment shall be
calculated using the Account (or Subaccount(s)) Value as of the most recent date
prior to such distribution on which such Account (or Subaccount(s)) Value was
determined in accordance with Section 4.3 hereof.

 

  b)

Retirement. If a Participant’s service relationship with the Company terminates
due to such Participant’s Retirement and a Participant has made one or more
valid Elections to receive a distribution in the event of Retirement, then that
portion of such Participant’s Account (or

 

13



--------------------------------------------------------------------------------

 

Subaccounts) subject to such Election(s) shall be distributed (i) if a lump-sum,
on or as soon as practicable after the applicable Specified Employee Payment
Date, and (ii) if installments, with respect to the first installment on or as
soon as practicable after the applicable Specified Employee Payment Date and
with respect to each subsequent installment, during the January following the
previous installment, in each case, based on the Account Value most recently
determined prior to such distribution in accordance with Section 4.3 above.
Installment payments made pursuant to this Section 6.1(b) shall be calculated in
accordance with the principles contained in Section 6.1(a)(ii) hereof. For the
avoidance of doubt, if the Specified Employee Payment Date applicable to an
installment Retirement distribution falls during January, then only one
distribution shall be made during such January (and in no event prior to the
applicable Specified Employee Payment Date), and the remaining distributions
shall be made each in succeeding Januaries, until all such installments have
been paid in accordance with the Participant’s Election.

 

  c) Separation from Service. Notwithstanding anything herein to the contrary,
but (i) consistent with Section 3.1(e) hereof, and (ii) subject to and except as
provided in Section 6.2 hereof, if a Participant experiences a Separation from
Service, such Participant’s Account shall be distributed in full in the form of
a lump-sum payment as soon as practicable after the occurrence of such event,
based on the Account Value most recently determined prior to such distribution
in accordance with Section 4.3 above.

 

  d) Death; Disability. Notwithstanding anything herein to the contrary, if a
Participant dies or experiences a Disability prior to the full distribution of
such Participant’s Account, such Account shall be distributed to the
Participant’s designated Beneficiary or the Participant, as applicable, as soon
as administratively practicable following such Participant’s death or
Disability, but in no event later than the month following the month in which
such Participant’s death or Disability occurs (unless delayed by legal process),
based on the Account Value most recently determined prior to such distribution
in accordance with Section 4.3 above.

 

  e) Change of Control. Notwithstanding anything herein to the contrary, if a
Participant makes an Election to receive a distribution from such Participant’s
Account upon the occurrence of a Change of Control, then all amounts contained
in such Participant’s Account shall be distributed to the Participant upon, or
as soon as practicable after, the consummation of a Change of Control, based on
the Account Value most recently determined prior to such distribution in
accordance with Section 4.3 above.

 

  f) Unforeseeable Emergency. If a Participant experiences an Unforeseeable
Emergency, the Committee may, in its sole discretion, permit an early
distribution of that portion of such Participant’s Account reasonably necessary
to satisfy the emergency need giving rise to the Unforeseeable Emergency,
including any taxes or penalties reasonably anticipated to result from such
distribution and taking into consideration any funds that may become available
as a result of the termination of such Participant’s existing Election(s) in
connection with such distribution, as described below. If the Participant’s
Account is comprised of one or more Subaccounts, the Committee shall determine,
in its sole discretion, from which Subaccount such funds shall be distributed.
If a Participant takes a distribution pursuant to this Section 6.1(f), such
Participant’s existing deferral Election shall immediately terminate with regard
to Compensation not yet earned at the time of such distribution and the
Participant shall only be eligible to make future Elections under the Plan as
determined by the Committee, in its sole discretion and in accordance with
Section 409A.

 

14



--------------------------------------------------------------------------------

6.2 Specified Employees. Notwithstanding anything in this Plan or any Election
Form to the contrary, with respect to any Participant who is a Specified
Employee at the time of such Participant’s Separation from Service, as
determined in the sole discretion of the Committee, the distribution of such
Participant’s Account (and all Subaccounts) upon such Separation from Service
shall be delayed until the date which is six months and one day after the date
on which such Separation from Service occurs (such delayed payment date, the
“Specified Employee Payment Date”), provided, however, that to the extent that
all or any portion of such Participant’s Account would have been distributed
during the six-month period following such Separation from Service, whether in a
lump sum or installments, in either case, without regard to such Separation from
Service, such amounts shall continue be distributed in accordance with such
schedule without regard to this Section 6.2, and any remaining balance in such
Participant’s Account shall be distributed on the Specified Employee Payment
Date.

 

6.3 Trust. The Company may, in its sole discretion, establish a Trust for
purposes of allocating funds to satisfy the obligations arising under this Plan.
The rights of Participants and Beneficiaries (if any) with respect to any assets
so held in Trust (if any) shall be governed by the terms and conditions of the
document(s) creating such Trust.

ARTICLE VII

ADMINISTRATION

 

7.1 Administration. This Plan shall be administered by the Board, which may, in
its sole discretion, subject to the express provisions of this Plan, delegate
its duties and responsibilities to a committee comprised of one or more members
of the Board and/or one or more employees of the Company, who shall serve at the
pleasure of the Board to administer the Plan, provided, however, that with
respect to any decision affecting a Director in such Director’s capacity as an
Eligible Service Provider or a Participant, the Plan shall be administered by
the entire Board (excluding such affected Director). The committee so delegated,
in turn, may delegate the administration of ministerial duties to one or more
individuals or sub-committees. References to the Committee throughout this Plan
shall be understood to refer to the appropriate administrative body as provided
under this Section 7.1 (the “Committee”).

 

7.2 Committee Action. The Committee shall act at meetings by affirmative vote of
a majority of the members of the Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant or an Eligible Service Provider. The
chairman, chairwoman or any other member or members of the Committee designated
by the chairman or chairwoman may execute any certificate or other written
direction on behalf of the Committee.

 

7.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall administer the Plan in accordance
with its terms, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

 

  a) To designate Employees and Directors as Eligible Service Providers;

 

  b) To designate the commencement date of any Subsequent Election Periods;

 

  c) To select and modify Investment Alternatives in accordance with
Section 3.3(d) hereof;

 

15



--------------------------------------------------------------------------------

  d) To determine the Initial Deferral Period applicable to any Eligible Service
Provider and to determine whether a leave of absence or other break in service
or change in role constitutes a Separation from Service or otherwise affects
eligibility under the Plan;

 

  e) To construe and interpret the terms and provisions of this Plan and to make
all factual determinations relevant to the Plan;

 

  f) To compute the amount and kind of benefits payable to Participants and
Beneficiaries;

 

  g) To maintain all records that may be necessary for the administration of the
Plan;

 

  h) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as required by law;

 

  i) To make and publish such rules, forms, policies and procedures for the
administration of the Plan as are not inconsistent with the terms hereof;

 

  j) To appoint one or more sub-committees or individuals to assist with the
administration of the Plan and to delegate to such sub-committee(s) or
individuals such powers and duties in connection with the administration of the
Plan as the Committee may from time to time prescribe;

 

  k) To direct and instruct the trustee of the Trust (if the Company establishes
a Trust), to the extent the Company is authorized or required to do so under the
Plan; and

 

  l) To take all actions set forth in this Plan document.

 

7.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which construction
and interpretation shall be final and binding on all parties, including but not
limited to the Company and all Participants and Beneficiaries.

 

7.5 Compensation, Expenses and Indemnity.

 

  a) Compensation. The members of the Committee, including members of any
subcommittee and other individuals providing services in connection with the
administration of this Plan, shall serve without compensation for their services
hereunder.

 

  b) Expenses. The Committee is authorized, at the expense of the Company, to
employ such legal, financial and tax counsel, as well as any other agents that
it deems advisable, to assist in the performance of its duties hereunder.
Expenses and fees incurred in connection with the administration of the Plan,
including without limitation the foregoing, shall be paid by the Company.

 

  c) Indemnification. To the greatest extent permitted by applicable law, the
Company shall indemnify and hold harmless the Committee and each member thereof,
the Board and any delegate of the Committee who is an Employee against any and
all expenses, liabilities and claims, including without limitation any legal
fees to defend against such liabilities and claims, in each case arising out of
any such individual’s discharge in good faith of responsibilities under or
incident to the Plan, but excluding any expenses and liabilities arising out of
the willful misconduct of any such individual. This indemnity shall be
additional to and not in limitation of any further indemnities that may be
available under insurance purchased by the Company or provided by the Company
under any bylaw, agreement or otherwise.

 

16



--------------------------------------------------------------------------------

7.6 Disputes.

 

  a) Claimants. A person who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Board, setting
forth such Claimant’s claim.

 

  b) Rendering and Notification of Decision. Upon receipt of a claim, the Board
shall advise the Claimant that a reply will be forthcoming within ninety
(90) days and shall, in fact, deliver such reply within such period. The Board
may, however, at its sole discretion, extend the reply period for an additional
ninety (90) days. If the claim is denied in whole or in part, the Board shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (i) the specific reason or reasons for such denial;
(ii) the specific reference to pertinent provisions of the Plan, any Election
Form(s) or any other documentation on which such denial is based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect his or her claim and an explanation why such material or such
information is necessary; (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (v) the time
limits for requesting a review under Section 7.6(c) hereof.

 

  c) Within sixty (60) days after the receipt by the Claimant of the written
notification described in Section 7.6(b) hereof, the Claimant may make a request
in writing for review of the determination of the Board. Such request must be
addressed to the Board. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Board. If the Claimant
does not request a review within such sixty (60) day-period, he or she shall be
barred and estopped from challenging the Board’s determination.

 

  d) Within sixty (60) days after the Board’s receipt of a request for review,
the Board shall review the request, taking into consideration all materials
presented by the Claimant. The Board will inform the Claimant in writing, in a
manner calculated to be understood by the Claimant, of its decision setting
forth the specific reasons for the decision and containing specific references
to the pertinent provisions of the Plan on which the decision is based. If
special circumstances require that the sixty (60)-day time period be extended,
the Board will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

ARTICLE VIII

MISCELLANEOUS

 

8.1 Unsecured General Creditors. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company or any Trust. Any and
all of the Company’s assets and the Trust assets (if any) which are attributable
to amounts paid into the Trust by the Company shall be, and remain, the general
unpledged, unrestricted assets of the Company, which shall be subject to the
claims of the Company’s general creditors. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay money in the future, and the rights of the Participants and Beneficiaries
shall be no greater than those of unsecured general creditors. It is the
intention of the Company that the Plan (and the Trust, if any) be unfunded for
purposes of the Code and for purposes of Title I of ERISA.

 

17



--------------------------------------------------------------------------------

8.2 Section 409A. To the extent applicable, the Plan, all Election Forms and all
other instruments evidencing amounts subject to the Plan shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation, any
such regulations or other guidance that may be issued after the Effective Date
(together, “Section 409A”). Notwithstanding any provision of the Plan, any
Election Form or any other instrument evidencing amounts subject to the Plan to
the contrary, if the Committee determines that any amounts subject to the Plan
may be or become subject to Section 409A, the Committee may adopt such
amendments to the Plan, any Election Form(s) and any other instruments relating
to the Plan, and/or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions as
the Committee determines are necessary or appropriate to (a) exempt such amounts
from Section 409A, or (b) comply with the requirements of Section 409A, in any
case, to preserve the intended tax treatment of the such amounts.

 

8.3 Restriction Against Assignment. Except as otherwise provided herein or by
law, no right or interest of any Participant or Beneficiary under the Plan shall
be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Participant
or Beneficiary under the Plan shall be liable for, or subject to, any obligation
or liability of such Participant. When a payment is due under this Plan to a
Participant or Beneficiary who is unable to care for his or her affairs, payment
may be made directly to his or her legal guardian or personal representative.

 

8.4 Withholding. The Company shall have the authority and the right to deduct,
withhold or require a Participant or Beneficiary to remit to the Company an
amount sufficient to satisfy federal, state, local and foreign taxes (including
without limitation any income and employment tax obligations) required by law to
be withheld with respect to amounts payable under this Plan

 

8.5 Expenses. The expenses of administering the Plan shall be borne by the
Company.

 

8.6 Notices. Any notice required or permitted to be given hereunder to a
Participant or Beneficiary will be properly given if delivered or mailed,
postage prepaid, to the Participant or Beneficiary at his or her last post
office address as shown in the Company’s records. Any notice to the Committee or
the Company shall be properly given or filed upon receipt by the Committee or
the Company at such address as may be specified from time to time by the
Committee. Each individual entitled to a benefit under the Plan must file with
the Company, in writing, his or her post office address and each change of post
office address which occurs between the date of his or her Separation from
Service and the date he or she ceases to be a Participant. Any communication,
statement or notice addressed to such individual at his or her latest reported
address will be binding upon such individual for all purposes of the Plan.

 

8.7 No Right to Continue Service. Nothing in the Plan, any Election Form or any
other instrument evidencing amounts subject to the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or services at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company.

 

8.8 Amendment, Suspension or Termination. The Board may amend, suspend or
terminate the Plan in whole or in part, at any time, except that no amendment,
suspension or termination shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Account.

 

18



--------------------------------------------------------------------------------

8.9 Additional Board Authority. The Board may, in its sole discretion, with
respect to this Plan and all matters arising hereunder, take any action
permitted under Treas. Reg. 1.409A-3(j) or any successor provision thereto, as
such provisions may be amended from time to time, including without limitation,
terminate or liquidate the Plan, whether or not in connection with a Change of
Control.

 

8.10 Governing Law. This Plan shall be construed, governed and administered in
accordance with applicable provisions of the Code, ERISA and, to the extent not
preempted by applicable federal law, the laws of the State of Maryland, without
regard to any conflict of laws principles thereof.

 

8.11 Release. Any payment to a Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims arising under, or with respect to, the Plan against the Committee and
the Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release in a form
prescribed by the Committee.

 

8.12 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

 

8.13 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Kilroy Realty Corporation has caused the Plan to be executed
on this 29th day of June, 2007.

 

KILROY REALTY CORPORATION By:   /s/ Tyler H. Rose Name:   Tyler H. Rose Title:  
Senior Vice President and Treasurer

 

By:   /s/ Tamara J. Porter Name:   Tamara J. Porter Title:   Vice President and
Corporate Counsel

 

20



--------------------------------------------------------------------------------

SCHEDULE A

[LIST OF INITIAL INVESTMENT ALTERNATIVES]

 

21